Title: From John Adams to the President of Congress, No. 12, 3 March 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 3 March 1780. RC in John Thaxter’s hand (PCC, No. 84, I, f. 299–300). LbC (Adams Papers); notation: “Delivered Mr Wharton 4th March 1780.” printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:528–529.
     In this letter, received by Congress on 19 Feb. 1781, John Adams reported on French and British naval activities in American and European waters, noted the growing Dutch hostility toward Britain, and then characterized Adm. Sir George Rodney, who reportedly was virulent against America. Adams suggested that Rodney’s appointment to a command in the American theater presaged a new and more violent British policy toward the conduct of the war. Finally, Adams declared that only by vigorously prosecuting the war could peace be achieved: “Americans must be Soldiers, they must war by Sea and Land: they have no other Security.”
    